COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Glenn Hegar, Comptroller of Public Accounts v. Texas BLC, Inc.

Appellate case number:    01-18-00554-CV

Trial court case number: D-1-GN-17-002768

Trial court:              250th District Court of Travis County

       The motion for rehearing is denied.
       It is so ORDERED.




Judge’s signature: ____/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Panel consists of Justices Kelly, Hightower, and Countiss.

Date: ___December 8, 2020____